Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 1 of 14 PageID 396




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 LEASEPOINT FUNDING GROUP,
 LLC,

       Plaintiff,

 v.                                                  Case No: 8:20-cv-2038-CEH-TGW

 OSTEOPOROSIS &
 RHEUMATOLOGY CENTER OF
 TAMPA BAY, LLC, et al.,

       Defendants.

 ___________________________________/

 OSTEOPOROSIS &
 RHEUMATOLOGY CENTER OF
 TAMPA BAY, LLC, et al.,

       Third-Party Plaintiffs,

 v.

 CYNOSURE INC., a Delaware
 Corporation, et al.,

       Third-Party Defendants.

 ___________________________________/

                                        ORDER

       This matter comes before the Court on Third-Party Defendant Cynosure LLC’s

 (“Cynosure”) second Motion to Transfer Venue1 under 28 U.S.C. § 1404(a). Doc. 36.


 1
  The first Motion to Transfer Venue (Doc. 27) was denied for failing to comply with Local
 Rule 3.01(g). Doc. 33.
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 2 of 14 PageID 397




 In support of its motion, Cynosure states the Customer Purchase Agreements

 (“Purchase Agreements”) between it and Third-Party Plaintiff, Osteoporosis &

 Rheumatology Center of Tampa Bay, LLC, (“O&R Center”) contain a forum-

 selection clause requiring O&R Center’s claims to be brought in Boston,

 Massachusetts. Doc. 36 at 2. In response to the motion, O&R Center, Jeffrey Miller,

 M.D., P.A. (“Miller Medical”), and Jeffrey Miller (“Dr. Miller”) (collectively

 “Defendants” or “Third-Party Plaintiffs”) argue transfer should be denied because

 their single claim for fraudulent inducement falls outside the scope of the forum-

 selection clause. Doc. 47 ¶ 1. Third-Party Plaintiffs reply that forum-selection clauses

 are to be construed broadly, and thus, the scope of the clause should include a claim

 of fraudulent inducement. Doc. 61 at 2. The Court, having considered the motion and

 being fully advised in the premises, will grant Third-Party Defendant Cynosure LLC’s

 Motion to Transfer Venue under 28 U.S.C. § 1404(a) and transfer the third-party

 action to the United States District Court for the District of Massachusetts. Also

 pending are motions to stay discovery (Docs. 64, 65) which the Court will deny as

 moot.

 I.      BACKGROUND

         A.    Procedural and Factual Background

         The primary action was initiated by Plaintiff, LeasePoint Funding Group, LLC,

 (“LeasePoint”), on August 31, 2020, when LeasePoint sued Defendants/Third Party

 Plaintiffs alleging breach of contract, breach of guaranty, and replevin due to

 Third-Party Plaintiffs’ alleged failure to make payments on two equipment financing
                                            2
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 3 of 14 PageID 398




 agreements. Doc. 1. The financing agreements2 were for two pieces of Cynosure

 equipment (CynoSure TempSure and CynoSure SculpSure). Id. ¶¶ 8, 29. O&R Center

 entered into the financing agreements with LeasePoint on February 21, 2020, and the

 Miller Defendants executed personal guaranties. Id. ¶¶ 8–10, 29–31.

           Third-Party Plaintiffs answered LeasePoint’s Complaint and filed a third-party

 action against Cynosure, Hologic, Inc. and Marissa Hill (collectively “Third-Party

 Defendants”). Doc. 19. The Third-Party Complaint asserts one claim against Third-

 Party Defendants for fraudulent inducement. Id. Third-Party Plaintiffs allege that prior

 to February 21, 2020, they were engaged in negotiations with Third-Party Defendants

 to purchase equipment sold by Cynosure. Id. at 9, ¶ 1. In conjunction with the

 negotiations for the purchase of the equipment, Third-Party Plaintiffs were told by

 Third-Party Defendants that they would receive 30 referrals per month and that their

 medical staff would receive training on the proper use of the equipment. Id. at 9, ¶ 9.

 Third-Party Defendants made these representations to induce Third-Party Plaintiffs to

 enter into the Purchase Agreements3 with Third-Party Defendants. Id. at 9, ¶ 10. Third-

 Party Plaintiffs relied on these representations when entering into the Purchase

 Agreements with Third-Party Defendants. Id. at 9, ¶ 12. Third-Party Defendants failed

 to provide referrals or training. Id. As a result, Third-Party Plaintiffs allege they

 suffered lost business and actual damages. Id. at 10, ¶ 15.




 2
     Cynosure is not a party to the financing agreements. Doc. 1-1.
 3
     LeasePoint is not a party to the Purchase Agreements. Doc. 36-2.
                                                  3
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 4 of 14 PageID 399




       On February 1, 2021, Third-Party Plaintiffs filed an Amended Third-Party

 Complaint. Doc. 49. Third-Party Plaintiffs allege that Third-Party Defendants made

 material representations in which they promised referrals, training, marketing support,

 and payment deferrals to induce Third-Party Plaintiffs to enter into the Purchase

 Agreements. Id. at 2–3. Third-Party Plaintiffs relied on these representations, and, as

 a result, they entered into the Purchase Agreements with Cynosure and the finance

 agreements    with   LeasePoint.    Id.   at       3.   Despite   Third-Party   Defendants’

 representations, they never followed through on their promises, and Third-Party

 Plaintiffs were damaged and suffered business losses as a result. Id.

       On January 19, 2021, Cynosure moved to transfer the third party action to a

 district court in Massachusetts on the basis that the Purchase Agreements between

 Third-Party Plaintiffs and Cynosure contain a forum selection clause dictating that any

 action related to the Purchase Agreements must be brought in a court in Boston,

 Massachusetts. Doc. 36. Third-Party Plaintiffs do not dispute that the Purchase

 Agreements include a forum-selection clause but deny that it applies to their claim for

 fraudulent inducement. Doc. 47 ¶ 8.

       B.     Forum-Selection Clause

       Attached to Cynosure’s Motion to Transfer Venue are copies of the Purchase

 Agreements dated December 23, 2019. Doc. 36-2 at 5–6, 8–9. The Purchase

 Agreements were for the purchase of Cynosure SculpSure and Cynosure TempSure.

 See id. The “Customer” identified in the Purchase Agreements is O&R Center and the



                                                4
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 5 of 14 PageID 400




 Purchase Agreements are signed by Dr. Miller. Id. at 5, 8. The second page4 of the

 Purchase Agreements includes the following paragraph:

        The Agreement shall be governed by and construed under the substantive
        laws of the Commonwealth of Massachusetts. The Customer agrees to
        submit all disputes arising out of, or relating to, this Agreement to a Court
        in Boston, Massachusetts.

 Id. at 6, 9.

 II.    LEGAL STANDARD

        In relevant part, § 1404(a) states that “a district court may transfer any civil

 action to any other district or division where it might have been brought or to

 any district or division to which all parties have consented.” 28 U.S.C. § 1404(a).

 However, unlike traditional analysis under the general venue statute, a contracted-for

 provision that designates the court or jurisdiction for disputes requires interpretation

 under the “rules governing the enforcement of contracts in general.” P & S Business

 Machs., Inc. v. Canon USA, Inc., 331 F.3d 804, 807–08 (11th Cir. 2003). Such provisions,

 known as forum-selection clauses, are presumptively valid and should be enforced

 unless the challenging party makes a strong showing that enforcement would be

 unreasonable under the circumstances. Rucker v. Oasis Legal Finance, LLC, 632 F.3d

 1231, 1236 (11th Cir. 2011). That is because “[t]he enforcement of valid forum-

 selection clauses, bargained for by the parties, protects their legitimate expectations




 4
   It is unclear whether the forum selection clause appears on page 2 of the Agreement or on
 the back of the first page.
                                             5
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 6 of 14 PageID 401




 and furthers vital interests of the justice system.” Atl. Marine Const. Co. v. U.S. Dist. Ct.

 for W. Dist. of Tex., 571 U.S. 49, 63 (2013) (internal quotation marks omitted).

 III.   DISCUSSION

        The Purchase Agreements that O&R Center entered into with Cynosure for the

 purchase of two pieces of Cynosure equipment included forum-selection clauses

 designating Boston, Massachusetts as the venue for all disputes arising out of, or

 related to, the Purchase Agreements. Doc. 36-2 at 6, 9. When parties have agreed to a

 valid and mandatory forum-selection clause, a district court must transfer the action

 to the specified forum, unless “extraordinary circumstances unrelated to the

 convenience of the parties” exist. Atl. Marine, 571 U.S. at 59. Forum-selection clauses

 may be enforced through 28 U.S.C. § 1404(a), but the presence of a forum-selection

 clause changes the court’s usual § 1404(a) analysis in three ways. See Atl. Marine, 571

 U.S. at 51, 62. First, the plaintiff’s choice of forum carries no weight, and the plaintiff

 has the burden of establishing that forum transfer is unwarranted. Id. Second, the court

 may only consider public interests and should not consider the private parties’

 interests. Id. “The practical result is that forum-selection clauses should control except

 in unusual cases.” Id. Third, “a § 1404(a) transfer of venue will not carry with it the

 original venue’s choice-of-law rules.” Id.

        A.     Forum-Selection Clause is Valid

        In order to determine whether a § 1404(a) transfer is proper a court must first

 determine that the underlying forum-selection clause is valid. “Forum-selection

 clauses are presumptively valid and enforceable unless the plaintiff makes a strong
                                              6
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 7 of 14 PageID 402




 showing that enforcement would be unfair or unreasonable under the circumstances.”

 Krenkel v. Kerzner Int'l Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir. 2009) (internal

 quotations omitted).

       Third-Party Plaintiffs argue that the forum-selection clause is invalid because it

 was the result of fraud. Doc. 47 ¶ 7. Third-Party Plaintiffs rely on Carrigg v. General

 R.V. Center, for the proposition that fraud can invalidate a forum-selection clause. Id.;

 See Carrigg v. Gen. R.V. Ctr., Inc., No. 3:18-CV-654-MMH-PDB, 2018 WL 5904447

 (M.D. Fla. Nov. 9, 2018).

       This Circuit has held that in order to invalidate a forum-selection provision for

 fraud, it must be alleged that the forum-selection clause itself was the result of fraud.

 Rucker v. Oasis Legal Fin., LLC, 632 F.3d 1231, 1236 (11th Cir. 2011). As Third-Party

 Defendants note, Carrigg supports this distinction. “The fraud or overreaching that is

 grounds to deny enforcement of a forum-selection clause pertains to the incorporation

 of the clause itself.” Carrigg, 2018 WL 5904447 at *7 (quoting EWT Holdings, Corp. v.

 Progressive Glob. Techs. Inc., No. 06-80054-CIV-DIMOTREOULAS-TORRES, 2006

 WL 8433634 (S.D. Fla. May 26, 2006)); Doc. 61 n.3. Third-Party Plaintiffs do not

 allege that the forum-selection clause itself was the result of fraud. Doc. 49. Therefore,

 the Court finds this argument to be unavailing to support a finding of invalidity.

       Third-Party Plaintiffs also claim that the clause is “inconspicuous” because it is

 “potentially on the back of the [Purchase] [A]greement[s].” Doc. 47 at 2. Based on the

 Court’s review of the Purchase Agreements filed in the court docket, it is unclear

 whether the forum-selection clause appears on the back of the Purchase Agreements
                                             7
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 8 of 14 PageID 403




 or on the second page of the Purchase Agreements. See Doc. 36-2 at 6, 9. Third-Party

 Plaintiffs do not cite any other facts to support this contention nor do they direct the

 Court to any authority to support their argument. Doc. 47. In any event, it is unlikely,

 that the clause’s appearance on the back of the Purchase Agreements alone is enough

 to invalidate it.

        In Krenkel, the Eleventh Circuit upheld as valid a forum-selection clause

 contained within a document that had “only eight paragraphs, was set apart in a

 separate paragraph, was in legible type in the same font and type size as the

 surrounding paragraphs, and began with the words I agree.” Krenkel, 579 F.3d at 1281.

 (internal quotations omitted). Here, the forum-selection clause is on one page of terms,

 in an agreement only two pages long, is set apart in a separate paragraph, and is the

 same size font as the surrounding paragraphs. Doc. 36-2 at 6, 9. Third-Party Plaintiffs

 fail to show that the clause is inconspicuous so as to overcome the presumption that a

 forum-selection clause is valid. See Krenkel, 579 F.3d at 1282.

        Having found the forum-selection clause at issue here to be valid, the Court next

 turns to the issue of whether the forum-selection provision is mandatory or permissive.

 A mandatory forum-selection clause “dictates an exclusive forum for litigation under

 the contract.” E-Core IT Sols., LLC v. Unation, LLC, No. 8:14-CV-927-VMC-TGW,

 2014 WL 3586501, at *2 (M.D. Fla. July 8, 2014) (quoting Snapper, Inc. v. Redan, 171

 F.3d 1249, 1262 n.24 (11th Cir. 1999)). “A permissive [forum-selection] clause

 authorizes jurisdiction in a designated forum but does not prohibit litigation



                                            8
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 9 of 14 PageID 404




 elsewhere.” Glob. Satellite Commc'n Co. v. Starmill U.K. Ltd., 378 F.3d 1269, 1272 (11th

 Cir. 2004).

        As noted above, the forum-selection clause contained in the Purchase

 Agreements between Cynosure and Third-Party Plaintiffs state: “The Customer agrees

 to submit all disputes arising out of, or related to, this agreement to a court in Boston,

 Massachusetts.” Doc. 36-2 at 6, 9. The Eleventh Circuit has held that the phrase “all

 disputes” is sufficient to create a forum-selection clause that is mandatory. See DeRoy

 v. Carnival Corp., 963 F.3d 1302, 1316 (11th Cir. 2020). A plain reading of the Purchase

 Agreements here leads to the same conclusion. The phrase “agrees to submit all

 disputes” is not equivocal or discretionary, and the Court will hold the parties to their

 contractual bargain.

        B.     No Extraordinary Circumstances Exist to Prevent Transfer

        When a valid forum-selection clause is present, the case should be transferred

 unless “extraordinary circumstances unrelated to the convenience of the parties” exist.

 Atl. Marine, 571 U.S. at 62. “The practical result is that forum-selection clauses should

 control except in unusual cases.” Id. When there is a forum-selection clause the court

 should not take into account the convenience of the private parties and only consider

 the public interests. Atl. Marine, 571 U.S. at 51.

        The public factors to consider include “the administrative difficulties flowing

 from court congestion [and] the local interest in having localized controversies decided

 at home.” Fresh Results, LLC v. ASF Holland, B.V., 921 F.3d 1043, 1049 (11th Cir. 2019)



                                             9
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 10 of 14 PageID 405




 (quoting Piper Aircraft Co. v. Reyno 454 U.S. 235, 241 n. 6 (1981)) (internal quotation

 marks omitted). This Circuit has also considered the chosen forum’s familiarity with

 the governing law. Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005).

       The public interest factors here do not constitute extraordinary circumstances

 to preclude transfer. First, as Third-Party Defendants observe in their motion to

 transfer venue, this District is one of the busiest in the country and the District of

 Massachusetts has a comparatively smaller case load. Doc. 36 at 9. Moreover, the

 District of Massachusetts currently has several other cases pending before it against

 Cynosure concerning the same type of medical equipment. Id. at 8. The Agreements

 here have a choice-of-law provision that applies Massachusetts law to the Agreements.

 Doc. 36-2 at 6, 9. Thus, judicial congestion, general judicial economy, and familiarity

 with substantive law all weigh in favor of transfer. See Fresh Results, 921 F.3d at 1049.

       Third-Party Defendants also argue that this is “not a purely localized

 controversy because [Third-Party Defendants] are a Massachusetts based business.”

 Doc. 36 at 8. Third-Party Plaintiffs respond that the localized interest weighs in favor

 of keeping the action here because the manner in which Third-Party Defendants

 conduct business is “of direct impact to the medical community within this district.”

 Doc. 47 ¶ 13. Although Third-Party Plaintiffs fail to cite other instances of Third-Party

 Defendants’ actions impacting the medical community in this district, at least one

 district judge has transferred a similar matter involving Cynosure based on the same

 forum-selection clause at issue in this action. See Doc. 36-1. Moreover, Third-Party

 Plaintiffs fail to direct the Court to any authority or to demonstrate how the claimed
                                            10
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 11 of 14 PageID 406




 impact on the medical community creates “an extraordinary circumstance” that would

 render transfer improper. Atl. Marine, 571 U.S. at 62. Therefore, considering the public

 interest factors outlined by the Eleventh Circuit, transfer to Boston, Massachusetts is

 proper. See Fresh Results, 921 F.3d at 1049.

          Finally, Third-Party Plaintiffs argue that even if the forum-selection clause is

 valid, its application would not include a claim for fraudulent inducement.

 Construction of forum-selection clauses is governed by federal law in diversity actions.

 See P & S Bus. Machs., 331 F.3d at 807 (11th Cir. 2003) (citing Stewart Org., Inc. v. Ricoh

 Corp., 487 U.S. 22 (1988)). The plain meaning of a forum-selection clause governs its

 interpretation. See Slater v. Energy Servs. Grp. Int'l, Inc., 634 F.3d 1326, 1330 (11th Cir.

 2011).

          Courts in this Circuit have held that forum-selection clauses are “broadly

 construed to effectuate an orderly and efficient resolution of all claims arising between

 the parties to a contract.” Pods, Inc. v. Paysource, Inc., No. 8:05-cv-1764-JDW-EAJ,

 2006 WL 1382099, at *2 (M.D. Fla. May 19, 2006) (citing Stewart Org., Inc. v. Ricoh

 Corp., 810 F.2d 1066 (11th Cir. 1987)). The purpose of this is to “promote enforcement

 of those [forum-selection] clauses consistent with the parties’ intent.” Pods, 2006 WL

 1382099 at *2.

          The applicable forum-selection clause requires O&R Center to “submit all

 disputes arising out of, or related to, this Agreement to a court in Boston,

 Massachusetts.” Doc. 36-2 at 6, 9. A plain reading of the clause includes claims that

 are not directly tied to the contents of the Purchase Agreements. A reasonable
                                             11
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 12 of 14 PageID 407




 understanding of the phrase “related to” would include a claim that the “Customer”

 was fraudulently induced into entering the Purchase Agreements.

       The Eleventh Circuit has read similarly worded forum-selection clauses broadly

 and has held such clauses to apply to claims of fraud. In Stewart, the forum-selection

 clause read “any case or controversy arising under or in connection with this

 Agreement.” Stewart, 810 F.2d at 1070. The court held this phrase “includes all causes

 of action arising directly or indirectly from the business relationship evidenced by the

 contract.” Id. The operative phrase in Stewart, “in connection with” is analytically

 synonymous with the phrase at issue here “related to.” Thus, the forum-selection

 clause in this action should encompass “all causes of action arising directly or

 indirectly from the business relationship evidenced by the contract.” Id. As the Stewart

 court held, this would include claims that the Agreement was fraudulent or that one

 party was fraudulently induced to enter the Agreement. Stewart, 810 F.2d at 1070–71.

       Third-Party Plaintiffs attempt to distinguish Stewart by claiming the forum-

 selection clause there was invalid and there was no claim of fraud. Doc. 47 ¶ 9. Their

 arguments are unpersuasive. On appeal, the Eleventh Circuit held the clause was valid,

 reversing the district court’s finding to the contrary. Stewart, 810 F.2d at 1070.

       Third-Party Plaintiffs argue the scope of the forum-selection clause does not

 include a claim of fraudulent misrepresentation for two reasons. First, they argue the

 misrepresentations occurred in the discussions prior to signing the Purchase

 Agreements and were not included in the Purchase Agreements. Doc. 47 ¶ 2. This

 does not change the subject matter of the alleged misrepresentations. Third-Party
                                            12
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 13 of 14 PageID 408




 Plaintiffs allege they were promised deferred billing, client referrals, training, and

 marketing support. Doc. 49 ¶ 10–11. These promises relate to and arise out of the

 Purchase Agreements for the equipment. While these alleged misrepresentations were

 not memorialized in the Purchase Agreements, they arise, at least in part, “indirectly

 from the business relationship evidenced by the contract.” Stewart, 810 F.2d at 1070.

 Without the underlying Purchase Agreements for the equipment, there would be no

 allegations that there were promises made to support the use of that equipment.

       Second, Third-Party Plaintiffs cite two state law cases to argue that fraudulent

 inducement is “an independent tort” and “require facts separate and distinct” from a

 breach of contract claim. Doc. 47 ¶ 3. It appears Third-Party Plaintiffs are relying on

 these cases for the proposition that a fraudulent inducement claim is not related to the

 underlying Purchase Agreements. However, the state court opinions are inapposite as

 neither involve forum-selection clauses or the federal venue transfer statute. See HTP,

 Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So. 2d 1238 (Fla. 1996); Williams v. Peak

 Resorts Int'l Inc., 676 So. 2d 513 (Fla. 5th DCA 1996). Thus, the Court finds Third-

 Party Plaintiffs’ argument that the claim of fraudulent inducement is outside the scope

 of the forum-selection clause to be unpersuasive.

       Accordingly, it is hereby

       ORDERED:

       1.     Third-Party Defendant Cynosure LLC’s Motion to Transfer Venue

 under 28 U.S.C. § 1404(a) (Doc. 36) is GRANTED.



                                            13
Case 8:20-cv-02038-CEH-TGW Document 72 Filed 07/26/21 Page 14 of 14 PageID 409




       2.       The third-party action is hereby TRANSFERRED to the United States

 District Court for the District of Massachusetts, Boston Division.

       3.       The Clerk is directed to transfer copies of all pleadings related to the

 Third-Party Claims to the United States District Court for the District of

 Massachusetts, Boston Division.

       4.       The Clerk is directed to terminate the Third-Party Defendants, Cynosure,

 Inc.; Hologic, Inc., and Marissa Hill, as parties to this action and to update the caption

 accordingly.

       5.       The Clerk is further directed to terminate the pending motions to dismiss

 at Docs. 53 and 54.5

       6.       The Third-Party Defendants’ Motions to Stay Discovery (Docs. 64, 65)

 are DENIED as moot.

       DONE AND ORDERED in Tampa, Florida on July 26, 2021.




 Copies to:
 Counsel of Record
 Unrepresented Parties, if any




 5
   The Court makes no findings as to Third-Party Defendants’ motions to dismiss (Docs. 53,
 54) leaving those motions to be decided by the transferee court, but the motions should be
 terminated as pending in this action.
                                            14
